The defendant was convicted for a violation of the prohibition law, and sentenced to the penitentiary for an indeterminate term of not less than 13 nor more than 15 months.
There was no error in refusing to give the general affirmative charge requested by the defendant. There was ample evidence to warrant the conviction of the defendant.
Written charge 5 was properly refused. If Harve Wooten was one of the men at the still, and there were two men there at the time the officers approached, the jury could well have inferred that the defendant was the other man, and of his guilt.
We have examined the objection made to the introduction of certain portions of the testimony, and they are without merit.
There is no error in the record, and the judgment is affirmed.
Affirmed.